DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “wherein the fastener mounting opening is configured to receive both a rotatable fastener and the plate connector tab to engage and fix the plating device on the connection surface” renders the claim vague and indefinite because it appears to imply that the plate connector tab is received in the fastener mounting opening.  However, Applicant’s disclosure states “The front wall may include a connection surface 542, which may be configured to contact and engage the plating device 600. The front wall may include a positioning track 595, which may be shaped as a female portion that receives a corresponding male portion--e.g., an engagement member 635 on a plating device 600 (shown in FIG. 54). The positioning track 595 aligns, engages and securely holds the engagement member 635 so as to fixedly secure the plating device 600 to the main body 510.” Regarding the rotatable fastener, Applicant’s disclosure clearly states “As seen FIG. 54, the fastener mounting receiver 516 and the fastener insertion openings 518 may be sufficiently large to allow a fastener 580 to be inserted into and secured in the fastener mounting receiver 516. The fastener 580 (e.g., shown in FIG. 54) may include a screw, a bolt, a pin, or the like, which may extend into the fastener insertion opening 518. The fastener insertion opening 518 may extend in and through the posterior portion of the side wall 540 (e.g., shown in FIG. 53).”
The above comment also applies to claim 15, in which the recitation “…., the plating body further including a laterally positioned locking tab that engages with the 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iott et al. (US 20140039623 A1). 
Iott et al. disclose a spacer or cage 200 including: a main body having a convex upper or first surface that contacts bone and a convex lower or second surface that contacts bone, the main body having a fixed height; and a side wall that extends between the first and second surfaces, the side wall including a side wall opening; a front wall that includes a connection surface; and a fastener mounting receiver extending from the connection surface; wherein the fastener mounting receiver is configured to receive a fastener to fix a plating device 400 on the connection surface (Figs. 1-4 and paras [0049]-[0063]).  
Plating device 400 has a plurality of tenons or protrusions or engagement members or tabs 406 that engage mortises 214 within cage 200.  Plating device 400 also has a centrally located generally cylindrical opening 212 which is threaded to prevent undesired separation of screw 106 (Fig. 1 and para [0056]).  The centrally located opening 212 and the 214 jointly define the connection surface. 

Regarding claims 6 and 18, fastener 106 includes a head, a neck and a threaded body, and the threaded body is configured to engage the generally cylindrical opening in the plating device.
Regarding claim 8, screw 106 has a recessed female driving feature, for e.g. a hexagonal socket (Fig. 1). 
Regarding claim 9, Iott et al. disclose pins that pass through mortise 214 and tenon 406 to secure the connection between the plating device and the spacer which also secures 106 by holding the plating device to the spacer (para [0057]).
Regarding claims 10 and 11, the first and second surfaces of cage 200 have protrusions or bone interface members 222 having a pyramidal or triangular shape (Figs. 1-4). 
Regarding claim 12, spacer 200 and components to be constructed of titanium (para [0091]).
Regarding claims 14 and 17, the connection surface of spacer 200 is smooth (a first surface pattern) and matches a smooth surface (second surface pattern) of the plating device 400.  
Regarding claim 19, plating device 400 has a bore or hole that is recessed and corresponds to the fastener insertion hole 212 in spacer 200. 

Claims 1-7 and 10-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walkenhorst et al. (US 9370435).
Walkenhorst et al. disclose a spacer or cage 52 including: a main body having a convex upper or first surface that contacts bone and a convex lower or second surface that contacts bone, the main body having a fixed height; and a side wall that extends between the first and second surfaces, the side wall including a side wall opening; a front wall that includes a connection surface; and a fastener mounting receiver extending from the connection surface; wherein the fastener mounting receiver is configured to receive a fastener to fix a plating device 200 on the connection surface (Figs. 2-8 and cols. 4-13).  

Regarding claim 3, a bridge portion (Fig. 2) covers the fastener mounting opening in spacer 52.
Regarding claim 4, spacer 52 has two graft receiving chambers 122, 124 on both sides of the bridge portion (Figs. 2 and 3).
Regarding claim 5, the bridge portion has a lateral opening that exposes the fastener mounting opening (Fig. 2).
Regarding claims 6 and 18, fastener 236 includes a head, a neck and a threaded body, and the threaded body is configured to engage the generally cylindrical opening in the plating device.
Regarding claims 10 and 11, the first and second surfaces of cage 52 have protrusions or bone interface members 116 having a pyramidal or triangular shape (Fig. 2). 
Regarding claim 12, Walkenhorst et al. disclose the implant and components to be constructed of titanium.
Regarding claims 14 and 17, the connection surface of spacer 52 is smooth (a first surface pattern) and matches a smooth surface (second surface pattern) of the plating device 200.  
Regarding claim 19, plating device 200 has a bore or hole 214 that is recessed and corresponds to the fastener insertion hole in spacer 52. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Walkenhorst et al. (US 9370435) in view of Trebing et al. (US 5601553).
Walkenhorst et al. disclose fastener 236 to be a conventional bone screw but do not explicitly disclose a recessed female driving feature. 
Trebing et a. disclose a female driving feature in a bone screw head for receiving a wrench or other tool (Fig. 8 and supporting text).
Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing a hexagonal socket in the head of fastener, as taught by Trebing et al., to the Walkenhorst et al. fastener would have yielded predictable results, i.e., improved engagement between the fastener and the driving tool for ease of placement of the fastener. 

Response to Arguments
Applicant's arguments have been fully considered but are not persuasive because Iott et al. and Walkenhorst et al. disclose all elements of Applicant’s claimed invention, as discussed in this office action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 7, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775